COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-14-00178-CV


Kenneth Russell and Teresa Russell         §    From County Court at Law No. 2

                                           §    of Tarrant County (2013-001970-2)
v.
                                           §    April 16, 2015

State of Texas and Tarrant County,         §    Opinion by Justice Gardner
Texas


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s order. It is ordered that the trial court’s

order denying Kenneth Russell and Teresa Russell’s application for temporary

injunction is affirmed.

      It is further ordered that Appellants Kenneth Russell and Teresa Russell

shall pay all costs of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _/s/ Anne Gardner_________________
                                         Justice Anne Gardner